Title: From Thomas Jefferson to United States Congress, 2 December 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            
                        
                        To the Senate & House of Representatives of the United States of America in Congress Assembled.—
                  It would have given me, fellow Citizens, great satisfaction to announce, in the moment of your meeting, that the diﬃculties in our foreign relations, existing at the time of your last separation, had been amicably & justly terminated. I lost no time in taking those measures which were most likely to bring them to such a termination, by Special Missions, charged with such powers and instructions as, in the event of failure, could leave no imputation on either our moderation or forbearance. The delays which have since taken place in our negociations with the British Government, appear to have proceeded from causes which do not forbid the expectation that, during the course of the Session, I may be enabled to lay before you their ﬁnal issue. What will be that of the negociations for settling our diﬀerences with Spain, nothing which had taken place, at the date of the last dispatches, enables us to pronounce.—On the Western side of the Missisipi, she advanced in considerable force, & took post at the settlement of Bayou Pierre, on the Red River. This Village was originally settled by France, was held by her as long as she held Louisiana, & was delivered to Spain only as a part of Louisiana. Being small, insulated, & distant, it was not observed, at the moment of redelivery to France & the United States, that she continued a guard of half a dozen men, which had been stationed there. A proposition however having been lately made, by our Commander in Chief, to assume the Sabine River as a temporary line of separation, between the troops of the two Nations, until the issue of our negociations shall be known, this has been referred by the Spanish Commandant, to his superior, and in the mean time he has withdrawn his force to the western side of the Sabine river. The correspondence on this subject, now communicated, will exhibit more particularly the present state of things in that quarter. 
                  The nature of that country requires indispensably that an unusual proportion of the force employed there should be cavalry, or mounted infantry. In order therefore that the commanding Oﬃcer might be enabled to act with eﬀect, I had authorised him to call on the Governors of Orleans & Missisipi, for a corps of ﬁve hundred Volunteer Cavalry. The temporary arrangement he has proposed may perhaps render this unnecessary. But I inform you with great pleasure, of the promptitude with which the Inhabitants of those territories have tendered their services in defence of their Country. It has done honour to themselves, entitled them to the conﬁdence of their fellow Citizens in every part of the Union, & must strengthen the general determination to protect them eﬃcaciously under all circumstances which may occur. 
                  Having recieved information that in another part of the United States a great number of private individuals were combining together, arming and organising themselves, contrary to law, to carry on a military expedition against the territories of Spain, I thought it necessary, by proclamation, as well as by special orders, to take measures for preventing & suppressing this enterprize, for siezing the Vessels, arms and other means provided for it, & for arresting, & bringing to justice it’s authors & abettors. It was due to that good faith which ought ever to be the rule of Action in public, as well as in private transactions, it was due to good order, & regular government, that, while the public force was acting strictly on the defensive, and merely to protect our citizens from Aggression, the criminal attempts of private individuals to decide, for their country, the question of Peace or War, by commencing active, & unauthorised hostilities, should be promptly & eﬃcaciously suppressed.
                  Whether it will be necessary to enlarge our regular force, will depend on the result of our negociations with Spain: But as it is uncertain when that result will be known, the provisional measures requisite for that, & to meet any pressure intervening in that quarter, will be a subject for your early consideration
                  The possession of both banks of the Missisipi reducing to a single point the defence of that river, it’s waters, & the country adjacent; it becomes highly necessary to provide, for that point, a more adequate security. Some position above it’s mouth, commanding the passage of the river, should be rendered sufficiently strong to cover the armed Vessels which may be stationed there for defence; And, in conjunction with them, to present an insuperable obstacle to any force: attempting to pass. The approaches to the City of New Orleans, from the eastern quarter also, will require to be examined, & more effectually guarded. For the internal support of the country, the encouragement of a strong settlement on the Western side of the Missisipi within reach of New Orleans will be worthy the consideration of the Legislature—
                  The Gun-boats, authorised by an act of the last session, are so advanced that they will be ready for service in the ensuing spring. Circumstances permitted us to allow the time necessary for their more solid construction. As a much larger number will still be wanting to place our sea-port towns & waters in that state of defence to which we are competent, & they entitled, a similar appropriation for a further provision of them is recommended for the ensuing year.
                  A further appropriation will also be necessary for repairing fortiﬁcations already established, & the erection of such other works as may have real eﬀect in obstructing the approach of an enemy to our Sea-port towns, or their remaining before them.
                  In a Country whose Constitution is derived from the will of the People, directly expressed by their free suﬀrages, where the principal Executive functionaries, & those of the Legislature, are renewed by them at short periods, where, under the character of jurors, they exercise in person the greatest portion of the judiciary powers, where the laws are consequently so formed & administered as to bear with equal weight & favor on all, restraining no man in the pursuits of honest industry, & securing to every one the property which that acquires, it would not be supposed that any safeguards could be needed against insurrection, or enterprize, on the public peace or authority—The laws however, aware that these should not be trusted to moral restraints only, have wisely provided punishment for these crimes when committed—But would it not be salutary to give also the means of preventing their commission?—Where an enterprize is meditated, by private Individuals, against a foreign nation, in amity with the United States, powers of prevention, to a certain extent, are given by the laws. Would they not be as reasonable, & useful, where the enterprize preparing is against the United States?—While adverting to this branch of Law it is proper to observe that in enterprizes meditated against foreign Nations, the ordinary process of binding to the Observance of the peace & good behaviour, could it be extended to acts to be done out of the jurisdiction of the United States, would be eﬀectual in some cases where the Oﬀender is able to keep out of sight every indication of his purpose which could draw on him the exercise of the powers now given by law.
                  The States on the Coast of Barbary seem generally disposed at present to respect our peace & friendship. With Tunis alone, some uncertainty remains. Persuaded that it is our interest to maintain our peace with them on equal terms, or not at all, I propose to send, in due time, a reinforcement into the Mediterranean; unless previous information shall shew it to be unnecessary.—
                  We continue to recieve proofs of the growing attachment of our Indian Neighbors, & of their disposition to place all their interests under the patronage of the United States. These dispositions are inspired by their conﬁdence in our justice, & in the sincere concern we feel for their welfare. And as long as we discharge these high & honorable functions with the integrity & good faith, which alone can entitle us to their continuance, we may expect to reap the just reward in their peace & friendship—
                  The expedition of Messrs. Lewis & Clarke, for exploring the river Missouri, & the best communication from that to the Paciﬁc Ocean, has had all the success which could have been expected. They have traced the Missouri nearly to it’s Source, descended the Columbia to the Paciﬁc Ocean, ascertained with accuracy the geography of that interesting communication across our continent, learnt the Character of the Country, of it’s commerce & Inhabitants, & it is but justice to say that Messrs. Lewis & Clarke, & their brave Companions, have, by this arduous service, deserved well of their Country. 

                  The attempt to explore the Red river, under the direction of Mr. Freeman, though conducted with a zeal & prudence meriting entire approbation, has not been equally succesful. After proceeding up it about six hundred miles, nearly as far as the French settlements had extended, while the Country was in their possession, our geographers were obliged to return without compleating their work. 

                  Very useful additions have also been made to our knowledge of the Missisipi, by Lieutt. Pike, who has ascended it to it’s source, and whose journal & map, giving the details of his journey, will shortly be ready for communication to both Houses of Congress. Those of Messrs. Lewis, Clarke & Freeman will require further time to be digested & prepared. These important surveys, in addition to those before possessed, furnish materials for commencing an accurate Map of the Missisipi & it’s western waters. Some principal Rivers however remain still to be explored, towards which the Authorisation of Congress, by moderate Appropriations, will be requisite.

                  I congratulate you, fellow Citizens, on the approach of the period at which you may interpose your authority Constitutionally, to withdraw the citizens of the United States from all further participation in those violations of human rights, which have been so long continued on the unoﬀending Inhabitants of Africa, & which the morality, the reputation, & the best interests of our country have long been eager to proscribe. Although no law you may pass can take prohibitory eﬀect till the ﬁrst day of the year one thousand eight hundred & eight, yet the intervening period is not too long to prevent, by timely notice, expeditions which cannot be compleated before that day.
                  The reciepts at the treasury, during the year ending on the 30th. day of September last, have amounted to near ﬁfteen Millions of dollars; which have enabled us, after meeting the current demands, to pay two millions seven hundred thousand Dollars of the American claims, in part of the price of Louisiana; to pay, of the funded debt, upwards of three Millions of principal, & nearly four of interest; and, in addition, to reimburse, in the course of the present month, near two millions of ﬁve & an half per cent stock. These payments & reimbursements of the funded debt, with those which had been made in the four years & an half preceding, will, at the close of the present year, have extinguished upwards of twenty three millions of principal. 
]
                  The duties composing the Mediterranean fund, will cease, by law, at the end of the present session. Considering however that they are levied chieﬂy on luxuries, & that we have an impost on salt, a necessary of life, the free use of which otherwise is so important, I recommend to your consideration the suppression of the duties on Salt, & the continuation of the Mediterranean fund, instead thereof, for a short time, after which that also will become unnecessary for any purpose now within contemplation.
                  When both of these branches of revenue shall, in this way, be relinquished, there will still, ere long, be an accumulation of monies in the treasury, beyond the instalments of public debt which we are permitted by contract to pay.— They cannot then, without a modiﬁcation, assented to by the public creditors, be applied to the extinguishment of this debt & the compleat liberation of our revenues, the most desirable of all objects: Nor, if our peace continues, will they be wanting for any other existing purpose. The question therefore now comes forward, to what other objects shall these surplusses be appropriated, & the whole surplus of impost, after the entire discharge of the public debt, & during those intervals when the purposes of War shall not call for them?—Shall we suppress the impost, & give that advantage to foreign over domestic Manufactures?—On a few articles of more general & necessary use, the suppression, in due season, will doubtless be right, but the great mass of the articles on which impost is paid, are foreign luxuries purchased by those only who are rich enough to aﬀord themselves the use of them. Their patriotism would certainly prefer it’s continuance, and application to the great purposes of the public education, roads, rivers, canals, & such other objects of public improvement, as it may be thought proper to add to the constitutional enumeration of federal powers. By these operations, new channels of communication will be opened between the States; the lines of separation will disappear; their interests will be identiﬁed, and their union cemented by new & indissoluble ties. Education is here placed among the articles of public care; not that it would be proposed to take it’s ordinary branches out of the hands of private enterprize, which manages so much better all the concerns to which it is equal; but a public institution can alone supply those sciences, which, tho’ rarely called for, are yet necessary to compleat the circle, all the parts of which contribute to the improvement of the country, & some of them to it’s preservation. The subject is now proposed for the consideration of Congress, because, if approved, by the time the state Legislatures shall have deliberated on this extension of the federal trusts, & the laws shall be passed, & other arrangements made for their execution, the necessary funds will be on hand, & without emploiment. I suppose an amendment of the constitution, by consent of the States, necessary; because, the objects now recommended are not among those enumerated in the Constitution, & to which it permits the public monies to be applied—
                  The present consideration of a national establishment for education particularly, is rendered proper by this circumstance also, that, if Congress, approving the proposition, shall yet think it more eligible to found it on a donation of lands, they have it now in their power to endow it with those which will be among the earliest to produce the necessary income. This foundation would have the advantage of being independant on War, which may suspend other improvements, by requiring for it’s own purposes, the resources destined for them—.
                  This, fellow citizens, is the state of the public interests, at the present moment, and according to the information now possessed. But such is the situation of the nations of Europe, & such too the predicament in which we stand with some of them, that we cannot rely with certainty on the present aspect of our aﬀairs that may change from moment to moment, during the course of your session, or after you shall have separated. Our duty is therefore to act upon things as they are, & to make a reasonable provision for whatever they may be. Were armies to be raised whenever a speck of War is visible in our horizon, we never should have been without them. Our resources would have been exhausted on dangers which have never happened, instead of being reserved for what is really to take place. A steady, perhaps a quickened pace, in preparations for the defence of our Sea-port towns & waters, an early settlement of the most exposed & vulnerable parts of our country, a militia so organised that it’s eﬀective portions can be called to any point in the Union, or Volunteers, instead of them, to serve a suﬃcient time, are means which may always be ready, yet never preying on our resources untill actually called into use. They will maintain the public interests, while a more permanent force shall be in a course of preparation— But much will depend on the promptitude with which these means can be brought into activity. If war be forced upon us, in spite of our long & vain appeals to the justice of Nations, rapid & vigorous movements, in it’s outset, will go far towards securing us in it’s course & issue, & towards throwing it’s burthens on those who render necessary the resort from reason to force.—
                  The result of our negociations, or such incidents in their course as may enable us to infer their probable issue, such further movements also, on our western frontier as may shew whether war is to be pressed there, while negociation is protracted elsewhere, shall be communicated to you from time to time, as they become known to me; with whatever other information I possess or may recieve, which may aid your deliberations on the great National interests committed to your charge. 

                        
                            Th: Jefferson
                     
                     Dec. 2. 1806.
                        
                    